Exhibit 99.1 Scott Fainor: Thank you to Margolin& Associates for inviting us to present today and good afternoon to all of you. I’m Scott Fainor, former CEO of KNBT Bancorp.Today, I am extremely pleased to be speaking with you as Chief Operating Officer of National Penn Bancshares’, following its acquisition of KNBT on February 1st. Glenn Moyer, President & CEO of National Penn and Mike Reinhard, our Chief Financial Officer, will also provide their comments. [NEXT SLIDE - SAFE HARBOR REGARDING FORWARD LOOKING STATEMENTS] This slide contains our legal disclaimers related to forward-looking information.
